Citation Nr: 9915896	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  90-51 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a 
postoperative right knee disability.

2. Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1958 to 
January 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case was remanded for additional development by the Board 
on five occasions.  In May 1996, the Board increased from 10 
percent to 20 percent the evaluation for the veteran's 
service-connected right knee disability.  The Board also 
denied service connection for post-traumatic stress disorder 
(PTSD) and a left shoulder disability, finding the latter 
claim not well grounded.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court").  

Thereafter, in July 1997, the VA's Office of General Counsel 
and the veteran's attorney filed a joint motion requesting 
that the Court vacate that part of the May 1996 decision by 
the Board that 1) denied an increased rating in excess of 20 
percent for a postoperative right knee disability and 2) 
denied service connection for a left shoulder disability.  
The parties requested that the appeal of the denial of 
service connection for PTSD be dismissed as moot.  The right 
knee and left shoulder issues were to be remanded for further 
development of the evidence and readjudication.  In a July 
10, 1997 order, the Court granted the joint motion.  The 
above-referenced portions of the May 1996 Board decision were 
vacated and the two issues listed above were remanded to the 
Board for compliance with directives that were adopted by the 
Court.

The case was remanded by the Board in April 1998.  However, 
for the reasons stated below, the Board finds that the April 
1998 remand was not complied with and that another remand is 
necessary.

The Board takes this opportunity to clarify the matter of the 
veteran's representation.  In July 1992, the veteran 
appointed the American Legion to represent him with regard to 
his claim.  The veteran was represented by Stephanie 
Forester, Esq. before the Court.  Attorney Forester submitted 
a letter dated in November 1998 wherein she indicated that 
she would not be representing the veteran before the Board as 
part of the remand proceedings.  As the veteran has not 
revoked his authorization of representation by The American 
Legion, The American Legion is currently the representative 
of record.  In April 1999, The American Legion filed a 
written brief presentation which addressed the two issues 
which are currently under appellate consideration.


REMAND

The veteran's claim for an increased evaluation for a right 
knee disability is well grounded pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  Once it has been determined that a 
claim is well grounded, as here, VA has a statutory duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107.  This duty, once triggered, in neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90, 91-92 (1990); Massey v. Brown, 7 Vet. App. 203, 208 
(1994).

In addition, it was apparently determined in the joint motion 
that the veteran's claim of entitlement to service connection 
for a left shoulder disability was also well grounded.  VA 
was instructed to arrange for an examination to determine 
"whether it is at least as likely as not that there is any 
etiological relationship between [the veteran's] current left 
shoulder impingement and the trauma or injury suffered in 
service."

Regarding the veteran's claim for an increased rating for his 
service-connected right knee disability, it was noted in the 
joint motion that the Board failed to adequately address the 
applicability of 38 C.F.R. § 4.40 (1998) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1998) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  It was 
further pointed out that it is essential that the 
examinations on which ratings are based adequately portray 
the anatomical damage and the functional loss, with respect 
to excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40.  

The Board notes that VA examination reports of record do not 
adequately portray the functional loss, particularly in light 
of the veteran's complaints of pain.  Accordingly, the case 
was remanded by the Board in April 1998 so that the veteran 
could be asked if additional medical evidence was available 
for inclusion in the record and so that a VA examination of 
the veteran's left shoulder and right knee could be 
undertaken.

In a letter dated in May 1998, the RO contacted the veteran 
in compliance with Paragraph 1 of the April 1998 Board 
remand.  There is no evidence in the claims file to indicate 
that the veteran responded.  Thereafter, the RO failed to 
schedule the veteran for a VA examination in compliance with 
Paragraph 2 of the April 1998 remand.  The case was returned 
to the Board for adjudication without the requested 
examination.

The Board notes that the Court has recently held that "a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  We hold further that a remand by 
this Court or the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand."  Stegall v. West, 11 Vet. App. 268 
(1998).  The Court also held that "where, as here, the 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance."  Id. at 271.

The Board accordingly finds that the April 1998 Board remand 
has not been fully complied with.  Although the Board regrets 
further delay, in light of the above, the Board is of the 
opinion that additional development is warranted.  It is 
noted that the veteran's representative, in the April 1999 
informal brief, argued forcefully that a remand is 
appropriate in this case.


In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1. The RO should contact the obtain the 
names and addresses of all medical 
care providers, both private and VA, 
who have treated the veteran for a 
right knee or left shoulder disability 
since August 1995.  After securing any 
necessary release(s), the RO should 
obtain these records for inclusion in 
the veteran's claims file.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
request.  If the veteran does not 
respond to the RO's communication, 
this should be specifically documented 
in the claims folder.

2. Regardless of whether the veteran 
responds, the RO should arrange for a 
VA examination by an appropriate 
specialist.  The RO should document 
efforts made to contact the veteran, 
and the consequences of the veteran's 
failure to report for scheduled 
examination should be set forth in the 
notification letter.  If the veteran 
fails to report for the examination, 
this must be documented in the claims 
folder.  The veteran's claims folder 
must be made available to and reviewed 
by the examiner prior to the requested 
study.  The examiner should review the 
claims folder and a copy of this 
remand before examining the veteran.  
The examiner is requested to determine 
the nature and etiology of any left 
shoulder disability and the current 
severity of his right knee disability.  
All indicated tests, including range 
of motion studies, must be conducted.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that there is any etiological 
relationship between the veteran's 
current left shoulder disability and 
trauma or injury suffered in service.  
The examiner should specify the nature 
and severity of the symptoms 
attributed to the service-connected 
right knee disability.  The examiner 
should identify any objective evidence 
of pain or functional loss due to pain 
associated with the service-connected 
right knee disability.  The examiner 
should be requested to provide an 
opinion as to the extent that pain 
limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the right knee exhibits 
weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale for any opinion 
expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3. Thereafter, the RO should review the 
claims file to ensure that the 
requested medical opinion is 
responsive to and in complete 
compliance with the directives of the 
July 1997 joint motion for remand, a 
copy of which has been associated with 
the veteran's claims folder, as well 
as with the terms of this remand.  If 
the terms of the joint motion for 
remand and this remand have not been 
completely complied with, the RO 
should implement any necessary 
corrective procedures, including 
returning the examination report to 
the examining physician.


4. After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  Regarding the veteran's right 
knee claim, the RO should consider the 
Court's holding in DeLuca v Brown, 8 
Vet. App. 202 (1995).

If either benefit sought on appeal is not granted, the 
veteran and his representative should be issued a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to reply.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  In taking this action, the Board 
implies no conclusion as to any ultimate outcome warranted. 

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


As a final matter, the Board wishes to take this opportunity 
to advise the veteran that he bears some responsibility in 
the development of his claims.  Although VA is required by 
statute and by case law to assist appellants in developing 
well-grounded claims, "The duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also 38 C.F.R. § 3.655 (1998).




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









